

117 HRES 689 IH: Expressing support for the designation of September 2021 as “National Workforce Development Month” and recognizing the necessity of investing in workforce development to support workers and to help employers succeed in a global economy.
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 689IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Ms. Bonamici (for herself, Mr. Guthrie, Mr. Smith of Washington, Mr. Brown, Mr. Fitzpatrick, Mr. Keller, Mrs. McBath, Mrs. Hayes, Ms. Adams, Ms. Titus, Ms. Newman, Mr. Morelle, and Mr. Thompson of Pennsylvania) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the designation of September 2021 as National Workforce Development Month and recognizing the necessity of investing in workforce development to support workers and to help employers succeed in a global economy.Whereas due in part to the COVID–19 pandemic, as of June 2021 in the United States—(1)9.5 million people remained unemployed; (2)unemployment rates for Black and Hispanic adults remained well above the rates for White adults; and (3)employment among workers with lower levels of educational attainment remained below prepandemic levels even as workers with higher levels of educational attainment have nearly returned to prepandemic employment levels;Whereas programs that provide work experience and supportive services that correspond with classroom instruction, known as workforce development, assist individuals with barriers to employment and help them succeed in the labor market, and also provide employers in the United States with the skilled workers needed to thrive in a global economy;Whereas collaboration among Governors, local governments, State and local education leaders, workforce, and human services agencies, community colleges, local businesses, employment service providers, community-based organizations, labor organizations, and workforce development boards provides for long-term, sustainable, and successful workforce development across traditional sectors and emerging industries;Whereas jobs that require more than a high school diploma but not a 4-year degree comprise 52 percent of the labor market, but only 42 percent of workers in the United States have been able to access training at that level, creating a discrepancy that may limit growth in changing industries;Whereas, in 2014, Congress enacted the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) with overwhelming bipartisan support in recognition of the need to strengthen the focus of the United States on the skills necessary to fill jobs in local and regional industries and in-demand industry sectors or occupations;Whereas the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) supports employment, training, and support services for individuals with barriers to employment, including—(1)individuals who earn low incomes; (2)individuals who are out of work;(3)individuals with disabilities;(4)individuals who are older;(5)individuals who are facing homelessness;(6)youth who have aged out of the foster care system;(7)individuals who are English-language learners, individuals who have low levels of literacy, and individuals facing substantial cultural barriers;(8)individuals who were formerly incarcerated; and(9)long-term unemployed individuals;Whereas the more than 550 workforce development boards and 2,400 American Job Centers are a driving force behind growing regional economies because they provide training, resources, and assistance to workers who aim to compete in the 21st century economy;Whereas ongoing State and local implementation of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) provides unprecedented opportunities to develop the skills of workers in the United States through access to effective workforce education and training, including the development and delivery of proven strategies such as sector partnerships, career pathways, integrated education and training, work-based learning models, and paid internships;Whereas, in 2019, programs authorized under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.)—(1)served nearly 6,300,000 young people and adults; and(2)exceeded employment targets across all programs;Whereas State programs established under the Wagner-Peyser Act (29 U.S.C. 49 et seq.)—(1)ensured that more than 3,400,000 unemployed workers, including more than 212,000 veterans, had access to career services through American Job Centers in 2019; and (2)support State efforts to offer intensive reemployment services;Whereas workforce development programs will play a critical role in addressing the expected 2,100,000 unfilled manufacturing jobs over the next decade;Whereas community colleges and other workforce development training providers across the United States are well-situated—(1)to train the next generation of workers in the United States; and(2)to address the educational challenges created by emerging industries and technological advancements;Whereas participation in a career and technical education (referred to in this preamble as CTE) program decreases the risk of students dropping out of high school, and all 50 States and the District of Columbia report higher graduation rates for CTE students, as compared with other students;Whereas many community and technical colleges operate as open access institutions serving millions of students annually at a comparatively low cost;Whereas the Strengthening Career and Technical Education for the 21st Century Act (20 U.S.C. 2301 et seq.) supports the development and implementation of high-quality CTE programs that—(1)combine rigorous academic content with occupational skills; and(2)served approximately 12,500,000 high school and college students from 2018 to 2019;Whereas there are more than 600,000 Registered Apprentices in the United States, and there is growing and bipartisan support for expanding paid, on-the-job training strategies to help current and future workers gain skills and work experience;Whereas the federally supported workforce system and partner programs—(1)have helped rebuild the economy of the United States and provide increased economic opportunities;(2)provide a pathway into jobs that support families and lead to socioeconomic mobility while helping businesses in the United States find the skilled workforce needed to compete in the global economy; and(3)support individuals who have been displaced and provide opportunities for workers to learn new skills to access better paying jobs in a changing economy; andWhereas workforce development is crucial to sustaining economic security for workers in the United States: Now, therefore, be itThat the House of Representatives—(1)expresses support for the designation of National Workforce Development Month and recognizes that workforce development programs assist individuals, particularly those with barriers to employment, in accessing the education, training, credentials, and supportive services they need to secure good paying jobs and allows employers to align training with the skills they need;(2)affirms that maintaining funding and authorization for the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) is necessary for States to fully carry out congressional reforms;(3)recognizes the importance of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), and supports further Federal initiatives to promote workforce development; and(4)commits to increasing investment of Federal funds to better address the employment and skills needs of workers and employers.